On Motion for Rehearing.
In the motion for rehearing, appel-lee insists that the order appealed from is a temporary restraining order as distinguished from a temporary injunction and that no appeal will lie from the granting of a temporary restraining order. The petition prayed that “a temporary restraining order be granted restraining the defendants * * * from molesting and interfering with the plaintiff * * * and from arresting or prosecuting said plaintiff * * * until the further order of this court, and for such other and further relief, both in law and in equity, to which plaintiff is entitled, both general and special.” The judge’s fiat recited: “It is ordered that the Clerk of the District Court of Freestone County, Texas, issue a temporary restraining order in all things as prayed in the within petition” upon the execution of a proper bond. Neither the petition for the injunction nor the judge’s fiat thereon made any provision for a hearing on the order or fixed any date for the termination of the so-called restraining order. Therefore, notwithstanding the fact that it was called a temporary restraining order, it was in fact a temporary injunction from which an appeal was permissible. Houston Ice & Brewing Co. v. Clint (Tex.Civ.App.) 159 S.W. 409 (writ refused [Tex.Sup.] 169 S.W. 411); Scarborough v. Connell (Tex.Civ.App.) 84 S.W.(2d) 734, par. 1; Bargaimes v. Coke (Tex.Civ.App.) 86 S.W.(2d) 653, par. 1; Dyer v. Dyer (Tex.Civ.App.) 87 S.W.(2d) 489, par. 3; Terrell v. Alpha Petroleum Co. (Tex.Civ.App.) 54 S.W.(2d) 821, par. 1, affirmed 122 Tex. 257, 59 S.W.(2d) 364, par. 1, 372.
But we think the result would be the same and that an appeal would lie even through the order attempted to be appealed from should be classed as a temporary restraining order. Revised Statutes, art. 4662, provides that any party to a civil suit, wherein a temporary injunction may be granted or refused or when motion to dissolve has been granted or overruled, may appeal from such order or judgment. While *408there is some distinction between the so-called temporary restraining order and a temporary injunction, the purpose of the former being to maintain the status quo until a preliminary hearing can be had, a definite date being usually fixed for its expiration, whereas the latter is intended to restrain the defendants in certain particulars until a final hearing can be had on the merits, the two terms are often used syn-onomously to denote an injunction for a short time only. Hoskins v. Cauble (Tex.Civ.App.) 198 S.W. 629, par. 1; American Construction Co. v. Seelig (Tex.Civ.App.) 131 S.W. 655. Either of them may be granted at an ex parte hearing upon the petition alone and without proof of the facts therein alleged and either of them is as effective as the other in staying the hands of the party so restrained. Prior to adoption of the provisions of the statute above referred to, there could be no appeal from an order granting or refusing any kind of a temporary restraining order or injunction until a final judgment had been entered on the merits. The object of the statute was to remedy this condition and to allow an appeal in such cases prior to the entry of a final judgment. Since its purpose was to remedy a recognized defect in procedure, it should be liberally construed to accomplish that purpose. R.S. art. 10, subd. 8; 39 Tex.Jur. 268 to 274. The fact that the Legislature on three separate occasions since 1907 has amended the above statute so as to broaden the right to appeal in injunction cases evidences a liberal legislative policy in this respect. We know of no good reason for allowing an appeal from an order granting or refusing a temporary injunction and denying such right where the lower court has granted or refused a temporary restraining order. A temporary restraining order may, and sometimes does, last as long as, or longer than, a temporary injunction would have lasted. Often it is as injurious and the necessity for an appeal therefrom is equally as important. Railroad Commission of Texas v. Real (Tex.Civ.App.) 80 S.W.(2d) 494.
We recognize that there are some decisions by Courts of Civil Appeals in this state which hold that no appeal will lie from the order of the court granting a temporary restraining order; but we have found no decision by the Supreme Court to that effect, and we can find no justification in the statute for such holding. In the following cases it-was held or intimated that no-appeal would lie from an order granting or refusing a temporary restraining order, but a careful examination of these authorities will disclose that the temporary restraining order attempted to be appealed from had expired of its own limitations prior to-the time when the hearing was had on appeal, and consequently the question had become moot. It was therefore unnecessary for the court to hold that an appeal would' not lie from such an order. City of Jacksonville v. Devereux (Tex.Civ.App.) 286 S.W. 572; Jacksonville Independent School Dist. v. Devereux (Tex.Civ.App.) 286 S.W. 573; Hudson v. Sunshine Oil Corp. (Tex. Civ.App.) 245 S.W. 765; Wood v. Bird (Tex.Civ.App.) 20 S.W.(2d) 221; Johnson v. Sunset Stores (Tex.Civ.App.) 27 S.W.(2d) 644; Citizens’ National Bank v. Thomas (Tex.Civ.App.) 88 S.W.(2d) 1090; Lokey v. Elliott (Tex.Civ.App.) 88 S.W.(2d) 126; Nall v. Malley (Tex.Civ.App.) 55 S.W.(2d) 593; Berry v. State (Tex.Civ.App.) 79 S.W.(2d) 891.
The motion for rehearing is overruled.